DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 11/3/20 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam et al. (US 2016/0372413, hereinafter, Mahalingam) in view of CHENG et al. (US 2017/0018458, hereinafter, Cheng.) 

forming a first dielectric layer 116A over a substrate 114 (para [0024];
forming a second dielectric layer 116B on the first dielectric layer layer (para [0024]),
wherein the second dielectric layer includes an aluminum nitride based material (para [0024]). Mahalingam, however, does not disclose forming an adhesion enhancement layer on a surface of the first dielectric layer. 
Cheng, in fig. 1L, discloses an analogous semiconductor device including a first dielectric layer 110 and an adhesion layer 111 on the first dielectric layer in order to provide a stronger bond between the first and second dielectric 112. This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to formed an adhesion layer as taught in order to take the advantage.
Regarding claim 2, wherein:
the first dielectric layer is made of silicon nitride, and the second dielectric layer is made of aluminum nitride (para [0024]).
Regarding claim 3, wherein the adhesion enhancement layer is made of silicon oxide (para [0021]).
Regarding claim 8, Cheng further discloses a thickness of the adhesion layer as shown in fig. 1L, but does not disclose the exact value of the thickness as currently claimed, wherein a thickness of the adhesion enhancement layer is in a range from 1 nm to 5 nm. The thickness of the layer may be altered to meet a design criteria, and is not a critical feature in this case since the current specification does not disclose the critical feature of the thickness as claimed.
Regarding claim 9, Cheng further teaches the use of plasma, a known process, to treat/clean the dielectric layers. See the abstract and para [0017].)
.  
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam and Cheng as applied to claim 1 above, and further in view of Rainville et al. (US 2017/0309514, hereinafter, Rainville.)
Regarding claim 4, the above combination discloses all of the claimed limitations, except further comprising oxidizing the second dielectric layer. This step is commonly used in the art to avoid surface defects. For instance, Rainville, in figs. 1a-1c, for example, discloses an analogous device including a method of treating an AlN layer on a substrate 103 by a step of oxidizing (para [0008].) Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the known process as taught in order to take the advantage.
Regarding claims 5 and 6, it is obvious that the adhesion enhancement layer is formed by treating the surface of the first dielectric layer with an oxygen containing gas as mentioned in the discussion of claim 4 above. The method also may be used to treat the first dielectric layer since the method including oxygen-containing gases as CO2, N2O, et. (para [0008].) Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to use the method as taught in order to take the advantage.
Regarding claim 7, Rainville further teaches the condition of the chamber which has the conditions as claimed. (para [0009].) 
Claims 11-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam and Cheng in view of Rainville et al. (US 2017/0309514, hereinafter, Rainville.)
Regarding claim 11, see the above discussion regarding claims 1 and 4, where the combination of Mahalingam and Cheng discloses 
forming a first nitride-based dielectric layer over a semiconductor device structure on a substrate;

 and  Cheng discloses at least partially oxidizing the second nitride-based dielectric layer.
Furthermore, regarding claim 21, the combination discloses, for example, Mahalingam discloses
forming a first conductive contact 112B embedded in a first insulating layer 114; 
forming a second insulating layer 116A over the first conductive contact; 
forming a first opening VO in the second insulating layer to at least partially expose the first conductive contact, fig. 2E;
filling the first opening by a first conductive material to form a second conductive contact 140 in contact with the first conductive contact, fig. 2G;
forming a third insulating layer 118 on the oxidized nitride-based insulating layer; forming a second opening by etching the third insulating layer; 
removing the oxidized nitride-based insulating layer; and filling the second opening by a second conductive material, fig. 2H.
As discussed in claim 1 above, Mahalingam, however, does not disclose forming an adhesion enhancement layer on a surface of the first dielectric layer. 
Cheng, in fig. 1L, discloses an analogous semiconductor device including a first dielectric layer 110 and an adhesion layer 111 on the first dielectric layer in order to provide a stronger bond between the first and second dielectric 112. This is common in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to formed an adhesion layer as taught in order to take the advantage.

wherein an upper surface of the conductive pattern is exposed from the first nitride-based dielectric layer (para [0007] and fig. 2F.)
Regarding claim 13, wherein the conductive pattern includes tungsten (para [0007].)
Regarding claim 14, the combination discloses wherein the adhesion enhancement layer is formed on the upper surface of the conductive pattern. (See the discussion regarding claim 1 above and Cheng’s fig. 1L.)
Regarding claim 15, the combination discloses wherein the adhesion enhancement layer is formed on the first nitride-based dielectric layer and not on the upper surface of the conductive pattern. See Mahalingam’s fig. 2H and Cheng fig. 1L. The combination arrives the structure as claimed.
Regarding claim 16, as also mentioned above, wherein:
the first nitride-based dielectric layer is made of silicon nitride, and the second nitride-based dielectric layer is made of aluminum nitride.
Regarding claim 22, as mentioned in claim 2 above, wherein:
the second insulating layer is made of silicon nitride, and the nitride-based insulating layer is made of aluminum nitride.
Regarding claims 23 and 24, the contact is capable of being formed on a source/drain or a gate in order to provide electrical connections. This is common in the art, semicondyctor devices. For instance, Mahalingam, in fig. 1A, teaches that contacts VO-40 formed on source/drain 24 and also on a gate structure in order to provide electrical connections.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was made to use the contacts as taught in order to take the common advantage.
Conclusion
For instance, Lee et al., US 2016/0133512 and Tung et al., US 2019/0333807.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814